PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TIWARI et al.
Application No. 16/900,157
Filed: June 12, 2020
Attorney Docket No. USG-6243-203
For: METHOD AND SYSTEM FOR HANDLING OF CLOSED ACCESS GROUP RELATED PROCEDURE
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed January 12, 2021, to accept certified copies of the foreign applications. 

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copies of foreign Patent Application 
Nos. IN 201941023638, IN 201941023638 and IN 202042022690 all received on January 12, 2021.  

This application is being referred to Technology Center Art Unit 2414 for examination in due course. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at (571) 272-2400. 



/ANDREA M SMITH/                                                                                                                                                                                                   Andrea Smith
Lead Paralegal Specialist, Office of Petitions